Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Although US 2017/0029570 A1 listed in PTO-1449 file don July 28, 2021 teaches 0.02-2.0 mol of water per 1 mole of the charged sulfur source in claim 14, it does not teach or suggest the instant continuous dehydration process or an extraction step of continuously extracting the raw material mixture having a reduced water content.

			      CORRECTION TO THE STATEMENT
The examiner has stated “Kawama et al (US 7,504,476) and Sato et al (US 7,517,946) teach a dehydration step utilizing a continuous system at bottom of col. 7and at top of col. 8, respectively, but such general disclosure would make the instantly claimed method utilizing the Equation (1)” in the previous office action, but it should have been “Kawama et al (US 7,504,476) and Sato et al (US 7,517,946) teach a dehydration step utilizing a continuous system at bottom of col. 7and at top of col. 8, respectively, but such general disclosure would not make the instantly claimed method utilizing the Equation (1) and a reduced water content not greater than 1.7 mol obvious”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Aug. 6, 2021                                                   /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762